U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K Mark One xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52169 Silica Resources Corporation (Exact name of registrant as specified in its charter) Nevada 71-0090401 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices) (604) 630-2940 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x 1 Indicate by check mark whether the registrant is a large accelerated filed, unaccelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State issuers revenues for its most recent fiscal year $ -0-. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. June 22, 2009: $12,894,725 ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS N/A Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes x Noo APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as ofJune 22, 2009 Common Stock, $0.001 72,755,800 DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (i) any annual report to security holders; (ii) any proxy or information statement; and (iii) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (the “Securities Act”). The listed documents should be clearly described for identification purposes (e.g. annual reports to security holders for fiscal year ended December 24, N/A Transitional Small Business Disclosure Format (Check one): Yes o No x 2 SILICA RESOURCES CORPORATION Form 10-K INDEX Item 1. Business 5 Item 1A. Risk Factors 14 Item 1B Unresolved Staff Comments 19 Item 2 Properties 20 Item 3. Legal Proceedings 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6 Selected Financial Data 21 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 8. Financial Statements and Supplemental Data 26 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9A(T) Controls and Procedures 29 Item 9B. Other Information 29 Item 10 Directors, Executive Officers, and Corporate Governance 29 Item 11. Executive Compensation 30 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13 Certain Relationships and Related Transactions and Director Compensation 33 Item 14 Principal Accountant Fees and Services 33 Item 15 Exhibits and Financial Statement Schedules 34 3 Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Available Information Silica Resources Corporation files annual, quarterly, current reports, proxy statements, and other information with the Securities and Exchange Commission (the “Commission”). You may read and copy documents referred to in this Annual Report on Form 10-K that have been filed with the Commission at the Commission’s Public Reference Room, 450 Fifth Street, N.W., Washington, D.C.You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.You can also obtain copies of our Commission filings by going to the Commission’s website at http://www.sec.gov Glossary Adit - A horizontal excavation made into a hill that is usually driven for the purpose of intersecting or mining an ore body. Arkose – a feldspar-rich sandstone. Breccia - A rock in which angular fragments are surrounded by a mass of fine-grained minerals. Chloritization – The conversion of or replacement by chlorite. Cutoff grade: The lowest grade of mineral ore, in percent U3O8, at a minimum specified thickness that can be mined at a specified cost. Diamond Drilling – a type of rotary drilling in which diamond bits are used as the rock-cutting tool to produce a recoverable drill core sample of rock for observation and analysis. Electro-magnetic (“EM”) Survey - A geophysical survey method which measures the electromagnetic properties of rocks. Fault – a fracture or break in rock along which there has been movement. Fluvial: Of or pertaining to a river or rivers Gamma Log - A type of survey that records the amount of radiation in the surrounding rock. Geophysical Survey - A scientific method of prospecting that measures the physical properties of rock formations. Common properties investigated include magnetism, specific gravity, electrical conductivity and radioactivity. Grade GT - A factor used in the method to determine the contained resource of mineral deposits. The number of cubic feet that comprise 1 ton of ore is multiplied by the cut-off grade to obtain the GT (grade in %U3O8 times thickness in ft). 4 Glossary-continued Granite - any holocrystalline, quartz-bearing plutonic rock. Hematite - An oxide of iron, and one of iron’s most common ore minerals. Ignimbrite - The rock formed by the widespread deposition and consolidation of ash flows. In Situ leach mining (ISL): The recovery through chemical leaching of mineral from an ore body without physical extraction of the ore from the ground: also referred to as "solution mining." Lense - A body of ore that is thick in the middle and tapers towards the ends. National Instrument 43-101 (NI 43-101) – A rule developed by the Canadian Securities Administrators (CSA) and administered by the provincial securities commissions in Canada that governs how issuers disclose scientific and technical information about their mineral projects to the public. It covers oral statements as well as written documents and websites. It requires that all disclosure be based on advice by a "qualified person" and in some circumstances that the person be independent of the issuer and the property. A qualified person (QP) as defined in NI 43-101 as an individual who:(i) is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; (ii) has experience relevant to the subject matter of the mineral project and the technical report; and (iii) is a member in good standing of a professional association. Pyroclastic - Produced by explosive or aerial ejection of ash, fragments, and glassy material from a volcanic vent. Applied to the rocks and rock layers as well as to the textures so formed. Roll Front Deposit - A sandstone mineral deposits formed in an aquifer through which mineral bearing groundwater flows. The mineral and other metals dissolved in the ground water precipitate out of the ground water and forms a mineral deposit. Roll front deposits are most typically mined by in-situ methods. Sandstone - A medium-grained sedimentary rock composed of abundant rounded or angular fragments of sand size set in a fine-grained matrix and more or less firmly united by a cementing material Syncline - A down-arching fold in bedded rocks. Tuff - A general term for all consolidated pyroclastic rocks. PART I ITEM 1. DESCRIPTION OF BUSINESS BUSINESS DEVELOPMENT Silica Resources Corporation was incorporated under the laws of the State of Nevada in October 7, 2005. We are engaged in the business of acquisition, exploration and development of mineral properties in the United States and Canada. We also plan to locate and acquire other precious or industrial mineral properties. As of the date of this Annual Report, our main focus is the identification, acquisition, exploration and development of mineral properties, which has resulted in the acquisition of our interest in the properties discussed below. Our shares of common stock trade on the Over-the-Counter Bulletin Board under the symbol “SRCN:BB”. Please note that throughout this Annual Report, and unless otherwise noted, the words "we", "our", "us”, "the Company", “the Corporation”, “Silica”, or "Silica Resources Corporation" refers to Silica Resources Corporation. 5 ITEM 1. DESCRIPTION OF
